United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (MARK ONE) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 1ST FINANCIAL SERVICES CORPORATION (Exact name of the registrant as specified in its charter) NORTH CAROLINA 000-53264 26-0207901 (State or other Jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 101 Jack Street Hendersonville, North Carolina 28792 (Address of Principal Executive Office) (828) 697-3100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOþ Common Stock, $5 par value 5,214,482 shares outstanding as of November 1, 2012 1st Financial Services Corporation Index Page Number Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 2 Consolidated Statements of Comprehensive Income (Loss)for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months EndedSeptember 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6-34 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35-63 Item 3. Quantitative and Qualitative Disclosures about Market Risk 64 Item 4. Controls and Procedures 64 Part II. Other Information Item 1. Legal Proceedings 65 Item 1A. Risk Factors 65 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 3. Defaults Upon Senior Securities 65 Item 4. Mine Safety Disclosures 65 Item 5. Other Information 65 Item 6. Exhibits 65 Signatures 66 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 1st Financial Services Corporation Consolidated Balance Sheets September 30, 2012 (Unaudited) and December 31, 2011 September 30 December 31 (dollars in thousands, except share and per share data) Assets Cash and noninterest-bearing bank deposits $ $ Due from Federal Reserve Bank Interest-bearing deposits with banks Total cash and cash equivalents Investment securities available for sale Investment securities held to maturity (fair value of $1,250 at September 30, 2012 and $4,378 at December 31, 2011 Restricted equity securities Loans held for sale Portfolio loans Allowance for loan losses ) ) Net portfolio loans Bank-owned life insurance Property and equipment, net Accrued interest receivable Foreclosed real estate Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Demand deposits $ $ NOW accounts Savings deposits Money market accounts Time deposits under $100 Time deposits of $100 and greater Total deposits Federal funds purchased and securities sold under agreements to repurchase Accrued interest payable Other borrowings - Other liabilities Total liabilities Stockholders’ equity Preferred stock, no par value; 10,000,000 shares authorized; 16,369 shares issued and outstanding Common stock, $5.00 par value; 35,000,000 shares authorized; 5,214,482 and 5,168,546 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Common stock warrant Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 1 1st Financial Services Corporation Consolidated Statements of Operations Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) Three Months Ended September30 Nine Months Ended September 30 (dollars in thousands, except per share data) Interest income Loans and fees on loans $ Investment securities Due from Federal Reserve Bank 21 24 56 66 Interest-earning deposits with banks 7 18 36 58 Total interest income Interest expense Deposits Federal funds purchased and securities sold under agreements to repurchase - 2 1 5 Other borrowings - (4 ) - 13 Total interest expense Net interest income Provision for loan losses Net interest income (expense) after provision for loan losses ) Noninterest income Service charges on deposit accounts Mortgage services revenue Other service charges and fees Increase in cash surrender value of life insurance 89 Gains on sales of investment securities, net USDA/SBA loan sale and servicing revenue Other income (3 ) 75 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy Equipment Advertising 64 58 Data processing and telecommunications Deposit insurance premiums Professional fees 90 Printing and supplies 28 36 84 Foreclosed assets Dues and subscriptions 19 46 91 Postage 40 56 Loan related expense Corporate insurance 47 Other Total noninterest expense Income (loss) before income taxes ) ) ) Income tax expense - - Net income (loss) Accretion of preferred stock to redemption value 51 51 Dividends on preferred stock Net loss available to common stockholders $ ) $ ) $ ) $ ) Basic net loss per common share $ ) $ ) $ ) $ ) Diluted net loss per common share $ ) $ ) $ ) $ ) Basic weighted-average common shares outstanding Diluted weighted-average common shares outstanding See accompying notes to consolidated financial statements 2 1st Financial Services Corporation Consolidated Statements of Comprehensive Income (Loss) Three and Nine Months Ended September 30, 2012 and 2011 Three Months Ended September 30 Nine Months Ended September 30 (dollars in thousands) Net income (loss) $ ) $ ) $ $ ) Other comprehensive income (loss), before tax Investment securities available for sale Change in net unrealized gains during the period ) ) ) 70 Reclassification adjustment included in net income Other comprehensive income (loss), before tax 50 (8 ) Income tax expense (benefit) related to items of other comprehensive income (loss) 19 (3 ) Other comprehensive income (loss), net of tax 31 (5 ) Comprehensive income (loss) $ ) $ ) $ $ ) See accompanying notes to consolidated financial statements 3 1st Financial Services Corporation Consolidated Statements of Changes in Stockholders’ Equity Nine Months Ended September 30, 2012 and 2011 (Unaudited) (dollars in thousands, except share data) Accumulated Other Additional Comprehensive Common Stock Preferred Stock Paid-in Retained Income Shares Amount Warrant Shares Amount Capital Deficit (Loss) Total Balance, December 31, 2010 $ )
